

114 S1335 ES: Ensuring Access to Fisheries Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 1335IN THE SENATE OF THE UNITED STATESAN ACTTo implement the Convention on the Conservation and Management of the High Seas Fisheries Resources
			 in the North Pacific Ocean, as adopted at Tokyo on February 24, 2012, and
 for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Ensuring Access to Fisheries Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—North Pacific FisheriesSubtitle A—North Pacific Fisheries Convention Implementation ActSec. 101. Short title.Sec. 102. Definitions.Sec. 103. United States participation in the North Pacific Fisheries Convention.Sec. 104. Authority and responsibility of the Secretary of State.Sec. 105. Authority of the Secretary of Commerce.Sec. 106. Enforcement.Sec. 107. Prohibited acts.Sec. 108. Cooperation in carrying out Convention.Sec. 109. Territorial participation.Sec. 110. Exclusive economic zone notification.Sec. 111. Authorization of appropriations.Subtitle B—MiscellaneousSec. 121. Funding for travel expenses.Sec. 122. National Sea Grant College Program Reauthorization Act of 1998.TITLE II—South Pacific Fisheries Convention Implementation ActSec. 201. Short title.Sec. 202. Definitions.Sec. 203. Appointment of United States Commissioners.Sec. 204. Authority and responsibility of the Secretary of State.Sec. 205. Authority of the Secretary of Commerce.Sec. 206. Enforcement.Sec. 207. Prohibited acts.Sec. 208. Cooperation in carrying out Convention.Sec. 209. Territorial participation.Sec. 210. Exclusive economic zone notification.Sec. 211. Authorization of appropriations.TITLE III—Northwest Atlantic Fisheries Convention Amendments ActSec. 301. Short title; references to the Northwest Atlantic Fisheries Convention Act of 1995.Sec. 302. Representation of the United States under Convention.Sec. 303. Requests for scientific advice.Sec. 304. Authorities of Secretary of State with respect to Convention.Sec. 305. Interagency cooperation.Sec. 306. Prohibited acts and penalties.Sec. 307. Consultative committee.Sec. 308. Definitions.Sec. 309. Authorization of appropriations.Sec. 310. Quota allocation practice.INorth Pacific FisheriesANorth Pacific Fisheries Convention Implementation Act101.Short titleThis subtitle may be cited as the North Pacific Fisheries Convention Implementation Act.102.DefinitionsIn this subtitle:(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established under section 103.(2)CommissionThe term Commission means the North Pacific Fisheries Commission established pursuant to the North Pacific Fisheries Convention.(3)CommissionerThe term Commissioner means a United States Commissioner appointed under section 103.(4)Convention AreaThe term Convention Area—(A)means the waters of the high seas areas of the North Pacific Ocean; and(B)excludes—(i)the high seas areas of the Bering Sea and other high seas areas that are surrounded by the exclusive economic zone of a single nation, which are bounded to the south by a continuous line beginning at the seaward limit of waters under the jurisdiction of the United States around the Commonwealth of the Northern Mariana Islands at 20 degrees North latitude, then proceeding East and connecting the coordinates: 20°00′00″N, 180°00′00″E/W; 10°00′00″N 180°00′00″E/W; 10°00′00″N, 140°00′00″W; 20°00′00″N, 140°00′00″W; and thence East to the seaward limit of waters under the fisheries jurisdiction of Mexico; and(ii)the exclusive economic zone of the United States or of any other country.(5)CouncilThe term Council means the North Pacific Fishery Management Council, the Pacific Fishery Management Council, or the Western Pacific Fishery Management Council established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852).(6)Exclusive economic zoneThe term exclusive economic zone means—(A)with respect to the United States, the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note), the inner boundary of which, for purposes of this subtitle, is a line coterminous with the seaward boundary of each of the coastal States; and(B)with respect to a foreign country, a designated zone similar to the zone referred to in subparagraph (A) for that country.(7)Fisheries resources(A)In generalThe term fisheries resources means all fish, mollusks, crustaceans, and other marine species, including any products thereof, caught by a fishing vessel within the Convention Area.(B)ExclusionsThe term fisheries resources does not include—(i)sedentary species insofar as they are subject to the sovereign rights of coastal nations consistent with Article 77, paragraph 4 of the 1982 Convention and indicator species of vulnerable marine ecosystems as listed in, or adopted pursuant to, Article 13, paragraph 5 of the North Pacific Fisheries Convention;(ii)catadromous species;(iii)marine mammals, marine reptiles, or seabirds; or(iv)other marine species already covered by pre-existing international fisheries management instruments within the area of competence of such instruments.(8)Fishing activities(A)In generalThe term fishing activities means—(i)the actual or attempted searching for, catching, taking, or harvesting of fisheries resources;(ii)engaging in any activity that can reasonably be expected to result in the locating, catching, taking, or harvesting of fisheries resources for any purpose;(iii)the processing of fisheries resources at sea;(iv)the transhipment of fisheries resources at sea or in port; or(v)any operation at sea in direct support of, or in preparation for, any activity described in clauses (i) through (iv), including transshipment.(B)ExclusionsThe term fishing activities does not include any operation related to an emergency involving the health or safety of a crew member or the safety of a fishing vessel.(9)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of engaging in fishing activities, including a processing vessel, a support ship, a carrier vessel, or any other vessel directly engaged in such fishing activities.(10)High seasThe term high seas does not include an area that is within the exclusive economic zone of the United States or of any other country.(11)North Pacific Fisheries ConventionThe term North Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fisheries Resources in the North Pacific Ocean (including any annexes, amendments, or protocols that are in force, or have come into force) for the United States, which was adopted at Tokyo on February 24, 2012.(12)PersonThe term person means—(A)any individual, whether or not a citizen or national of the United States;(B)any corporation, partnership, association, or other entity, whether or not organized or existing under the laws of any State; or(C)any Federal, State, local, tribal, or foreign government or any entity of such government.(13)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Commerce.(14)StateThe term State means each of the several States of the United States, the District of Columbia, the Commonwealth of the Northern Mariana Islands, Guam, American Samoa, and any other commonwealth, territory, or possession of the United States.(15)Straddling stockThe term straddling stock means a stock of fisheries resources which migrates between, or occurs in, the exclusive economic zone of 1 or more parties to the Convention and the Convention Area.(16)TransshipmentThe term transshipment means the unloading of any fisheries resources taken in the Convention Area from 1 fishing vessel to another fishing vessel either at sea or in port.(17)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.103.United States participation in the North Pacific Fisheries Convention(a)United States Commissioners(1)Number of CommissionersThe United States shall be represented on the Commission by 5 United States Commissioners.(2)Selection of CommissionersThe United States Commissioners shall be as follows:(A)Appointment by the President(i)In generalTwo of the Commissioners shall be appointed by the President and shall be an officer or employee of—(I)the Department of Commerce;(II)the Department of State; or(III)the United States Coast Guard.(ii)Selection criteriaIn making each appointment under clause (i), the President shall select a Commissioner from among individuals who are knowledgeable or experienced concerning fisheries resources in the North Pacific Ocean.(B)North Pacific Fishery Management CouncilOne Commissioner shall be the chairperson of the North Pacific Fishery Management Council or a designee of such chairperson.(C)Pacific Fishery Management CouncilOne Commissioner shall be the chairperson of the Pacific Fishery Management Council or a designee of such chairperson.(D)Western Pacific Fishery Management CouncilOne Commissioner shall be the chairperson of the Western Pacific Fishery Management Council or a designee of such chairperson.(3)ChairpersonThe President shall designate 1 of the Commissioners appointed under paragraph (2) to serve as chairperson of the United States Commissioners.(b)Alternate CommissionersIn the event of a vacancy in a Commissioner appointed under subsection (a), the Secretary of State, in consultation with the Secretary, may designate from time to time and for periods of time considered appropriate an alternate Commissioner to the Commission. An alternate Commissioner may exercise all powers and duties of a Commissioner in the absence of a Commissioner appointed under subsection (a), and shall serve the remainder of the term of the absent Commissioner for which designated.(c)Administrative matters(1)Employment statusAn individual serving as a Commissioner, or an alternative Commissioner, other than an officer or employee of the United States Government, shall not be considered a Federal employee, except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code.(2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an officer of the United States while so serving, shall receive no compensation for the individual’s services as such Commissioner or alternate Commissioner.(3)Travel expenses(A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate Commissioner in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.(B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State under this paragraph.(d)Advisory committee(1)Establishment of permanent advisory committee(A)MembershipThere is established an advisory committee which shall be composed of 11 members appointed by the Secretary as follows:(i)A member engaging in commercial fishing activities in the management area of the North Pacific Fishery Management Council.(ii)A member engaging in commercial fishing activities in the management area of the Pacific Fishery Management Council.(iii)A member engaging in commercial fishing activities in the management area of the Western Pacific Fishery Management Council.(iv)3 members from the indigenous population of the North Pacific, including an Alaska Native, Native Hawaiian, or a native-born inhabitant of any State of the United States in the Pacific, and an individual from a Pacific Coast tribe.(v)A member that is a marine fisheries scientist that is a resident of a State the adjacent exclusive economic zone for which is bounded by the Convention Area.(vi)A member nominated by the Governor of the State of Alaska.(vii)A member nominated by the Governor of the State of Hawaii.(viii)A member nominated by the Governor of the State of Washington.(ix)A member nominated by the Governor of the State of California.(B)Terms and privilegesEach member of the Advisory Committee shall serve for a term of 2 years and shall be eligible for reappointment for not more than 3 consecutive terms. The Commissioners shall notify the Advisory Committee in advance of each meeting of the Commissioners. The Advisory Committee shall attend each meeting and shall examine and be heard on all proposed programs, investigations, reports, recommendations, and regulations of the Commissioners.(C)Procedures(i)In generalThe Advisory Committee shall determine its organization and prescribe its practices and procedures for carrying out its functions under this subtitle, the North Pacific Fisheries Convention, and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(ii)Public availability of proceduresThe Advisory Committee shall publish and make available to the public a statement of its organization, practices, and procedures.(iii)QuorumA majority of the members of the Advisory Committee shall constitute a quorum to conduct business.(iv)Public meetingsMeetings of the Advisory Committee, except when in executive session, shall be open to the public. Prior notice of each non-executive meeting shall be made public in a timely fashion. The Advisory Committee shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(D)Provision of informationThe Secretary and the Secretary of State shall furnish the Advisory Committee with relevant information concerning fisheries resources and international fishery agreements.(2)Administrative matters(A)Support servicesThe Secretary shall provide to the Advisory Committee in a timely manner such administrative and technical support services as are necessary to function effectively.(B)Compensation; statusAn individual appointed to serve as a member of the Advisory Committee—(i)shall serve without pay; and(ii)shall not be considered a Federal employee, except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code.(C)Travel expenses(i)In generalThe Secretary of State shall pay the necessary travel expenses of members of the Advisory Committee in carrying out the duties of the Advisory Committee in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.(ii)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State under this subparagraph.(e)United States participationIn instances in which the United States is participating in any meeting of the parties to the North Pacific Fisheries Convention, the United States shall be represented by the Commissioners and the Advisory Committee.104.Authority and responsibility of the Secretary of StateThe Secretary of State may—(1)receive and transmit, on behalf of the United States, reports, requests, recommendations, proposals, decisions, and other communications of and to the Commission;(2)in consultation with the Secretary, act upon, or refer to other appropriate authority, any communication under paragraph (1);(3)with the concurrence of the Secretary, and in accordance with the provisions of the Convention, object to any decision of the Commission; and(4)in the conduct of any program, including scientific and research programs, under this subtitle, request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies, foreign governments, foreign agencies, or international intergovernmental organizations.105.Authority of the Secretary of Commerce(a)Promulgation of regulations(1)AuthorityThe Secretary, in consultation with the Secretary of State and, with respect to enforcement measures, the Secretary of the department in which the Coast Guard is operating, is authorized to promulgate such regulations as may be necessary to carry out the United States international obligations under the North Pacific Fisheries Convention and this subtitle, including recommendations and decisions adopted by the Commission.(2)Regulations of straddling stocksIn the implementation of a measure adopted by the Commission that would govern a straddling stock under the authority of a Council, any regulation promulgated by the Secretary to implement such measure within the exclusive economic zone of the United States shall be approved by such Council.(b)Rule of constructionRegulations promulgated under subsection (a) shall be applicable only to a person or a fishing vessel that is or has engaged in fishing activities, or fisheries resources covered by the North Pacific Fisheries Convention under this subtitle.(c)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies in—(1)scientific, research, and other programs under this subtitle;(2)fishing operations and biological experiments for purposes of scientific investigation or other purposes necessary to implement the North Pacific Fisheries Convention;(3)the collection, utilization, and disclosure of such information as may be necessary to implement the North Pacific Fisheries Convention, subject to sections 552 and 552a of title 5, United States Code, and section 402(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b));(4)if recommended by the Commissioners, the assessment and collection of fees, not to exceed 3 percent of the ex-vessel value of fisheries resource harvested by vessels of the United States in fisheries conducted in the Convention Area, to recover the actual costs to the United States of management and enforcement under this subtitle, which shall be deposited as an offsetting collection in, and credited to, the account providing appropriations to carry out the functions of the Secretary under this subtitle; and(5)the issuance of permits to owners and operators of United States vessels to engage in fishing activities in the Convention Area seaward of the exclusive economic zone of the United States, under such terms and conditions as the Secretary may prescribe, including the period of time that a permit is valid.(d)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management programs administered under this subtitle, the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna Act of 1988 (16 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16 U.S.C. 1821 note) (relating to Pacific albacore tuna), the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.), the National Oceanic and Atmospheric Administration Authorization Act of 1992 (Public Law 102–567) and the amendments made by that Act, and Public Law 100–629 (102 Stat. 3286).(e)Judicial review of regulations(1)In generalRegulations promulgated by the Secretary under this subtitle shall be subject to judicial review to the extent authorized by, and in accordance with, chapter 7 of title 5, United States Code, if a petition for such review is filed not later than 30 days after the date on which the regulations are promulgated.(2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition filed in accordance with paragraph (1), not later than 30 days after the date the Secretary is served with that petition, except that the appropriate court may extend the period for filing such a response upon a showing by the Secretary of good cause for that extension.(3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record for the regulations that are the subject of the petition.(4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall assign the matter for hearing at the earliest possible date.106.Enforcement(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating—(1)shall administer and enforce this subtitle and any regulations issued under this subtitle; and(2)may request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies in the administration and enforcement of this subtitle.(b)Secretarial actionsExcept as provided under subsection (c), the Secretary and the Secretary of the department in which the Coast Guard is operating shall prevent any person from violating this subtitle in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into and made a part of this subtitle. Any person that violates any provision of this subtitle is subject to the penalties and entitled to the privileges and immunities provided in the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same means, and with the same jurisdiction, power, and duties as though sections 308 through 311 of that Act (16 U.S.C. 1858, 1859, 1860, and 1861) were incorporated into and made a part of this subtitle.(c)Jurisdiction of the courts(1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have exclusive jurisdiction over any case or controversy arising under the provisions of this subtitle, and any such court may at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the case of Hawaii or any possession of the United States in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands.(3)ConstructionEach violation shall be a separate offense and the offense shall be deemed to have been committed not only in the district where the violation first occurred, but also in any other district authorized by law. Any offense not committed in any district is subject to the venue provisions of section 3238 of title 18, United States Code.(d)Confidentiality(1)In generalAny information submitted in compliance with a requirement under this subtitle to the Secretary or to implement the Convention, including information submitted on or before the date of enactment of the Ensuring Access to Fisheries Act, shall be confidential and may not be disclosed, except—(A)to a Federal employee who is responsible for administering, implementing, or enforcing this subtitle;(B)to the Commission, in accordance with requirements in the North Pacific Fisheries Convention and decisions of the Commission, and, insofar as possible, in accordance with an agreement with the Commission that prevents public disclosure of the identity or business of any person;(C)to State, Council, or Marine Fisheries Commission employees pursuant to an agreement with the Secretary that prevents public disclosure of the identity or business of any person;(D)when required by court order; or(E)when the Secretary has obtained written authorization from the person submitting such information to release such information to another person for a reason not otherwise provided for in this paragraph, and such release does not violate other requirements of this subtitle.(2)Use of information(A)In generalExcept as provided under subparagraph (B), the Secretary shall promulgate regulations regarding the procedures the Secretary considers necessary to preserve the confidentiality of information submitted under this subtitle.(B)ExceptionThe Secretary may release or make public information submitted under this subtitle if the information is in any aggregate or summary form that does not directly or indirectly disclose the identity or business of any person.(3)Rule of constructionNothing in this subsection shall be interpreted or construed to prevent the use for conservation and management purposes by the Secretary of any information submitted under this subtitle.107.Prohibited actsIt is unlawful for any person—(1)to violate any provision of this subtitle or any regulation or permit issued pursuant to this subtitle;(2)to use any fishing vessel to engage in fishing activities without, or after the revocation or during the period of suspension of, an applicable permit issued pursuant to this subtitle;(3)to refuse to permit any officer authorized to enforce the provisions of this subtitle to board a fishing vessel subject to such person’s control for the purposes of conducting any search, investigation, or inspection in connection with the enforcement of this subtitle or any regulation, permit, or the North Pacific Fisheries Convention;(4)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search, investigation, or inspection in connection with the enforcement of this subtitle or any regulation, permit, or the North Pacific Fisheries Convention;(5)to resist a lawful arrest for any act prohibited by this subtitle or any regulation promulgated or permit issued under this subtitle;(6)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of, any fisheries resources if the person knew or should have known in the exercise of due care that the fisheries resources were taken or retained in violation of this subtitle or any regulation or permit referred to in paragraph (1) or paragraph (2);(7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this section;(8)to submit to the Secretary false information (including false information regarding the capacity and extent to which a United States fish processor, on an annual basis, will process a portion of the optimum yield of a fishery that will be harvested by fishing vessels of the United States) regarding any matter that the Secretary is considering in the course of carrying out this subtitle if the person knew or should have known in the exercise of due care that the information was false;(9)to assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with any observer on a vessel under this subtitle, or any data collector employed by or under contract to any person to carry out responsibilities under this subtitle;(10)to engage in fishing activities in violation of any regulation adopted pursuant to this subtitle;(11)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required by regulations adopted pursuant to this subtitle to be made, kept, or furnished;(12)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of the United States;(13)to import, in violation of any regulation adopted pursuant to this subtitle, any fisheries resources in any form of those species subject to regulation pursuant to a recommendation, resolution, or decision of the Commission, or any fisheries resources in any form not under regulation but under investigation by the Commission, during the period such fisheries resources have been denied entry in accordance with the provisions of this subtitle;(14)to make or submit any false record, account, or label for, or any false identification of, any fisheries resources which have been, or are intended to be imported, exported, transported, sold, offered for sale, purchased, or received in interstate or foreign commerce; or(15)to refuse to authorize and accept boarding by a duly authorized inspector pursuant to procedures adopted by the Commission for the boarding and inspection of fishing vessels in the Convention Area.108.Cooperation in carrying out Convention(a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with departments and agencies of the United States Government, any public or private institutions or organizations within the United States or abroad, and, through the Secretary of State, the duly authorized officials of the government of any party to the North Pacific Fisheries Convention, in carrying out responsibilities under this subtitle.(b)Scientific and other programs; facilities and personnelEach Federal department and agency is authorized, upon the request of the Secretary, to cooperate in the conduct of scientific and other programs and to furnish facilities and personnel for the purpose of assisting the Commission in carrying out its duties under the North Pacific Fisheries Convention.(c)Sanctioned fishing operations and biological experimentsNothing in this subtitle, or in the laws of any State, prevents the Secretary or the Commission from—(1)conducting or authorizing the conduct of fishing operations and biological experiments at any time for purposes of scientific investigation; or(2)discharging any other duties prescribed by the North Pacific Fisheries Convention.(d)State jurisdiction not affectedNothing in this subtitle shall be construed to diminish or to increase the jurisdiction of any State in the territorial sea of the United States.109.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by the Commonwealth of the Northern Mariana Islands to the same extent provided to the territories of other nations.110.Exclusive economic zone notificationMasters of commercial fishing vessels of countries fishing under the management authority of the North Pacific Fisheries Convention that do not carry vessel monitoring systems capable of communicating with United States enforcement authorities shall, prior to or as soon as reasonably possible after, entering and transiting the exclusive economic zone bounded by the Convention Area—(1)notify the United States Coast Guard of the name, flag state, location, route, and destination of the vessel and of the circumstances under which it will enter United States waters;(2)ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the place it is normally used for fishing activities and placed where it is not readily available for fishing activities; and(3)if requested by an enforcement officer, proceed to a specified location so that a vessel inspection can be conducted.111.Authorization of appropriationsThere is authorized to be appropriated out of funds made available to the Secretary and the Secretary of State $500,000 for each of fiscal years 2017 through 2021 to carry out this subtitle and to pay the United States contribution to the Commission under Article 12 of the North Pacific Fisheries Convention.BMiscellaneous121.Funding for travel expenses(a)North Pacific Bering Sea Fisheries advisory bodySection 5 of the Act entitled An Act to approve the governing international fishery agreement between the United States and the Union of Soviet Socialist Republics, and for other purposes, approved November 7, 1988 (Public Law 100–629; 16 U.S.C. 1823 note), is amended by adding at the end the following:(e)Travel expenses(1)In generalThe Secretary of State shall pay the necessary travel expenses of the members of the advisory body established pursuant to this section in carrying out their service as such members in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.(2)ReimbursementThe Secretary of Commerce may reimburse the Secretary of State for amounts expended by the Secretary of State under this subsection..(b)North Pacific Anadromous Fish Commission(1)United States CommissionersSection 804 of the North Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5003) is amended by adding at the end the following:(e)Travel expenses(1)In generalThe Secretary shall pay the necessary travel expenses of the United States Commissioners and Alternate United States Commissioners in carrying out the duties of the Commission in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.(2)ReimbursementThe Secretary of Commerce may reimburse the Secretary for amounts expended by the Secretary under this subparagraph..(2)Advisory PanelSection 805 of the North Pacific Anadromous Stocks Act of 1992 (16 U.S.C. 5004) is amended by striking subsection (e) and inserting the following:(e)CompensationThe members of the Advisory Panel shall receive no compensation for their service as such members.(f)Travel expenses(1)In generalThe Secretary shall pay the necessary travel expenses of the members of the Advisory Panel in carrying out their service as such members in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.(2)ReimbursementThe Secretary of Commerce may reimburse the Secretary for amounts expended by the Secretary under this subparagraph..122.National Sea Grant College Program Reauthorization Act of 1998Section 10 of the National Sea Grant College Program Reauthorization Act of 1998 (15 U.S.C. 1541) is amended by striking the United States Coast Guard each place it appears and inserting another Federal agency.IISouth Pacific Fisheries Convention Implementation Act201.Short titleThis title may be cited as the South Pacific Fisheries Convention Implementation Act.202.DefinitionsIn this title:(1)Advisory CommitteeThe term Advisory Committee means the advisory committee established under section 203.(2)CommissionThe term Commission means the South Pacific Fisheries Commission established under the South Pacific Fisheries Convention.(3)CommissionerThe term Commissioner means a United States Commissioner appointed under section 203.(4)Convention AreaThe term Convention Area means—(A)the waters of the Pacific Ocean beyond areas of national jurisdiction and in accordance with international law, bounded by the 10° parallel of north latitude and the 20° parallel of south latitude and by the 135° meridian of east longitude and the 150° meridian of west longitude; and(B)the waters of the Pacific Ocean beyond areas of national jurisdiction and in accordance with international law—(i)east of a line extending south along the 120° meridian of east longitude from the outer limit of the national jurisdiction of Australia off the south coast of Western Australia to the intersection with the 55° parallel of south latitude; then due east along the 55° parallel of south latitude to the intersection with the 150° meridian of east longitude; then due south along the 150° meridian of east longitude to the intersection with the 60° parallel of south latitude;(ii)north of a line extending east along the 60° parallel of south latitude from the 150° meridian of east longitude to the intersection with the 67° 16′ meridian of west longitude;(iii)west of a line extending north along the 67° 16′ meridian of west longitude from the 60° parallel of south latitude to its intersection with the outer limit of the national jurisdiction of Chile; then along the outer limits of the national jurisdictions of Chile, Peru, Ecuador and Colombia to the intersection with the 2° parallel of north latitude; and(iv)south of a line extending west along the 2° parallel of north latitude (but not including the national jurisdiction of Ecuador (Galapagos Islands)) to the intersection with the 150° meridian of west longitude; then due north along the 150° meridian of west longitude to its intersection with 10° parallel of north latitude; then west along the 10° parallel of north latitude to its intersection with the outer limits of the national jurisdiction of the Marshall Islands; and then generally south and around the outer limits of the national jurisdictions of Pacific States and territories, New Zealand and Australia until it connects to the commencement of the line described in clause (i).(5)CouncilThe term Council means the Western Pacific Regional Fishery Management Council.(6)Exclusive economic zone of the United StatesThe term exclusive economic zone of the United States means the zone established by Presidential Proclamation Numbered 5030 of March 10, 1983 (16 U.S.C. 1453 note), the inner boundary of which, for purposes of this title, is a line coterminous with the seaward boundary of each of the coastal States.(7)Fishery resources(A)In generalThe term fishery resources means all fish within the Convention Area.(B)InclusionsThe term fishery resources includes mollusks, crustaceans, and other living marine resources, including any products thereof, as may be decided by the Commission.(C)ExclusionsThe term fishery resources does not include—(i)sedentary species in so far as they are subject to the national jurisdiction of coastal States pursuant to Article 77 paragraph 4 of the 1982 Convention;(ii)highly migratory species listed in Annex I of the 1982 Convention;(iii)anadromous species;(iv)catadromous species;(v)marine mammals;(vi)marine reptiles; or(vii)sea birds.(8)Fishing(A)In generalThe term fishing means—(i)the actual or attempted searching for, catching, taking, or harvesting of fishery resources;(ii)engaging in any activity that can reasonably be expected to result in the locating, catching, taking, or harvesting of fishery resources for any purpose;(iii)transshipment and any operation at sea in direct support of, or in preparation for, any activity described in this subparagraph; or(iv)the use of any vessel, vehicle, aircraft, or hovercraft, in relation to any activity described in clauses (i) through (iii).(B)ExclusionsThe term fishing does not include any operation related to an emergency involving the health or safety of a crew member or the safety of a fishing vessel.(9)Fishing vesselThe term fishing vessel means any vessel used or intended for use for the purpose of fishing, including a support ship, a carrier vessel, or any other vessel directly involved in such fishing operations.(10)PanelThe term Panel means the Council’s Advisory Panel.(11)PersonThe term person means—(A)any individual, whether or not a citizen or national of the United States;(B)any corporation, partnership, association, or other entity, whether or not organized or existing under the laws of any State; or(C)any Federal, State, local, tribal, or foreign government, or any entity of such government.(12)SecretaryThe term Secretary means the Secretary of Commerce.(13)South Pacific Fisheries ConventionThe term South Pacific Fisheries Convention means the Convention on the Conservation and Management of the High Seas Fishery Resources in the South Pacific Ocean (including any annexes, amendments, or protocols that are in force, or have come into force, for the United States), which was adopted at Auckland on November 14, 2009.(14)StateThe term State means each of the several States of the United States, the District of Columbia, American Samoa, Guam, and any other commonwealth, territory, or possession of the United States.(15)Straddling stockThe term straddling stock means a stock of fishery resources which migrates between, or occurs in, the exclusive economic zone of 1 or more parties to the South Pacific Fisheries Convention and the Convention Area.(16)TransshipmentThe term transshipment means the unloading of all or any of the fishery resources or fishery resources products derived from fishing in the Convention Area on board a fishing vessel to another fishing vessel either at sea or in port.(17)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.203.Appointment of United States Commissioners(a)Appointment(1)In generalThe United States shall be represented on the Commission by not more than 3 Commissioners. In making each appointment, the President shall select a Commissioner from among individuals who are knowledgeable or experienced concerning fishery resources in the South Pacific Ocean.(2)RepresentationAt least 1 of the Commissioners shall be—(A)serving at the pleasure of the President, an officer or employee of—(i)the Department of Commerce;(ii)the Department of State; or(iii)the United States Coast Guard; and(B)the chairperson or designee of the Council.(b)Alternate CommissionersThe Secretary of State, in consultation with the Secretary, may designate from time to time and for periods of time considered appropriate an alternate Commissioner to the Commission. An alternate Commissioner may exercise all powers and duties of a Commissioner in the absence of a Commissioner appointed under subsection (a).(c)Administrative matters(1)Employment statusAn individual serving as a Commissioner, or as an alternate Commissioner, other than an officer or employee of the United States Government, shall not be considered a Federal employee, except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code and chapter 171 of title 28, United States Code.(2)CompensationAn individual serving as a Commissioner or an alternate Commissioner, although an officer of the United States while so serving, shall receive no compensation for the individual’s services as such Commissioner or alternate Commissioner.(3)Travel expenses(A)In generalThe Secretary of State shall pay the necessary travel expenses of a Commissioner or an alternate Commissioner in accordance with the Federal Travel Regulations and sections 5701, 5702, 5704 through 5708, and 5731 of title 5, United States Code.(B)ReimbursementThe Secretary may reimburse the Secretary of State for amounts expended by the Secretary of State under this paragraph.(d)Advisory committee(1)Establishment of permanent advisory committee(A)MembershipThere is established an advisory committee which shall be composed of 7 members appointed by the Secretary as follows:(i)A member engaging in commercial fishing in the management area of the Council.(ii)2 members from the indigenous population of the Pacific, including a Native Hawaiian and a native-born inhabitant of any State in the Pacific.(iii)A member that is a marine fisheries scientist and a member of the Council's Scientific and Statistical Committee.(iv)A member representing a non-governmental organization active in fishery issues in the Pacific.(v)A member nominated by the Governor of the State of Hawaii.(vi)A member designated by the Council.(B)Terms and privilegesEach member of the Advisory Committee shall serve for a term of 2 years and shall be eligible for reappointment for not more than 3 consecutive terms. The Commissioners shall notify the Advisory Committee in advance of each meeting of the Commissioners. The Advisory Committee may attend each meeting and may examine and be heard on all proposed programs, investigations, reports, recommendations, and regulations of the Commissioners.(C)Procedures(i)In generalThe Advisory Committee shall determine its organization and prescribe its practices and procedures for carrying out its functions under this title, the South Pacific Fisheries Convention, and the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(ii)Public availability of proceduresThe Advisory Committee shall publish and make available to the public a statement of its organization, practices, and procedures.(iii)QuorumA majority of the members of the Advisory Committee shall constitute a quorum to conduct business.(iv)Public meetingsMeetings of the Advisory Committee, except when in executive session, shall be open to the public. Prior notice of each non-executive meeting shall be made public in a timely fashion. The Advisory Committee shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(D)Provision of informationThe Secretary and the Secretary of State shall furnish the Advisory Committee with relevant information concerning fishery resources and international fishery agreements.(2)Administrative matters(A)Support servicesThe Secretary shall provide to the Advisory Committee in a timely manner such administrative and technical support services as are necessary to function effectively.(B)Compensation; status; expensesAn individual appointed to serve as a member of the Advisory Committee—(i)shall serve without pay; and(ii)shall not be considered a Federal employee, except for the purposes of injury compensation or tort claims liability as provided in chapter 81 of title 5, United States Code, and chapter 171 of title 28, United States Code.(e)Memorandum of understandingFor fishery resources in the Convention Area, the Secretary, in coordination with the Secretary of State, shall develop a memorandum of understanding with the Council that clarifies the role of the Council with respect to—(1)participation in United States delegations to international fishery organizations in the Pacific Ocean, including government-to-government consultations;(2)providing formal recommendations to the Secretary and the Secretary of State regarding necessary measures for both domestic and foreign fishing vessels;(3)coordinating positions with the United States delegation for presentation to the appropriate international fishery organization; and(4)recommending those domestic fishing regulations that are consistent with the actions of the international fishery organization, for approval and implementation under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).204.Authority and responsibility of the Secretary of StateThe Secretary of State may—(1)receive and transmit, on behalf of the United States, reports, requests, recommendations, proposals, decisions, and other communications of and to the Commission;(2)in consultation with the Secretary, act upon, or refer to other appropriate authority, any communication under paragraph (1);(3)with the concurrence of the Secretary, and in accordance with the provisions of the Convention, object to any decision of the Commission; and(4)in the conduct of any program, including scientific and research programs, under this title, request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies, foreign governments, foreign agencies, or international intergovernmental organizations.205.Authority of the Secretary of Commerce(a)Promulgation of regulations(1)AuthorityThe Secretary, in consultation with the Secretary of State and, with respect to enforcement measures, the Secretary of the department in which the Coast Guard is operating, is authorized to promulgate such regulations as may be necessary to carry out United States international obligations under the South Pacific Fisheries Convention and this title, including recommendations and decisions adopted by the Commission.(2)Regulations of straddling stocksIf the Secretary has discretion in the implementation of 1 or more measures adopted by the Commission that would govern a straddling stock under the authority of the Council, the Secretary shall promulgate, to the extent practicable within the implementation schedule of the South Pacific Fisheries Convention and any recommendations and decisions adopted by the Commission, such regulations in accordance with the procedures established by the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(b)Rule of constructionRegulations promulgated under subsection (a) shall be applicable only to a person or a fishing vessel that is or has engaged in fishing, or fishery resources covered by the South Pacific Fisheries Convention under this title.(c)Additional authorityThe Secretary may conduct, and may request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies in—(1)scientific, research, and other programs under this title;(2)fishing operations and biological experiments for purposes of scientific investigation or other purposes necessary to implement the South Pacific Fisheries Convention;(3)the collection, utilization, and disclosure of such information as may be necessary to implement the South Pacific Fisheries Convention, subject to sections 552 and 552a of title 5, United States Code, and section 402(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b));(4)if recommended by the Commissioners, the assessment and collection of fees, not to exceed 3 percent of the ex-vessel value of fishery resources harvested by vessels of the United States in fisheries conducted in the Convention Area, to recover the actual costs to the United States of management and enforcement under this title, which shall be deposited as an offsetting collection in, and credited to, the account providing appropriations to carry out the functions of the Secretary under this title; and(5)the issuance of permits to owners and operators of United States vessels to engage in fishing in the Convention Area seaward of the exclusive economic zone of the United States, under such terms and conditions as the Secretary may prescribe, including the period of time that a permit is valid.(d)Consistency with other lawsThe Secretary shall ensure the consistency, to the extent practicable, of fishery management programs administered under this title, the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.), the South Pacific Tuna Act of 1988 (16 U.S.C. 973 et seq.), section 401 of Public Law 108–219 (16 U.S.C. 1821 note) (relating to Pacific albacore tuna), the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971 et seq.), and the Western and Central Pacific Fisheries Convention Implementation Act (16 U.S.C. 6901 et seq.).(e)Judicial review of regulations(1)In generalRegulations promulgated by the Secretary under this title shall be subject to judicial review to the extent authorized by, and in accordance with, chapter 7 of title 5, United States Code, if a petition for such review is filed not later than 30 days after the date on which the regulations are promulgated.(2)ResponsesNotwithstanding any other provision of law, the Secretary shall file a response to any petition filed in accordance with paragraph (1), not later than 30 days after the date the Secretary is served with that petition, except that the appropriate court may extend the period for filing such a response upon a showing by the Secretary of good cause for that extension.(3)Copies of administrative recordA response of the Secretary under paragraph (2) shall include a copy of the administrative record for the regulations that are the subject of the petition.(4)Expedited hearingsUpon a motion by the person who files a petition under this subsection, the appropriate court shall assign the matter for hearing at the earliest possible date.206.Enforcement(a)In generalThe Secretary and the Secretary of the department in which the Coast Guard is operating—(1)shall administer and enforce this title and any regulations issued under this title; and(2)may request and utilize on a reimbursed or non-reimbursed basis the assistance, services, personnel, equipment, and facilities of other Federal departments and agencies in the administration and enforcement of this title.(b)Secretarial actionsExcept as provided under subsection (c), the Secretary and the Secretary of the department in which the Coast Guard is operating shall prevent any person from violating this title in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into and made a part of this title. Any person that violates any provision of this title is subject to the penalties and entitled to the privileges and immunities provided in the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) in the same manner, by the same means, and with the same jurisdiction, power, and duties as though sections 308 through 311 of that Act (16 U.S.C. 1858, 1859, 1860, 1861) were incorporated into and made a part of this title.(c)Jurisdiction of the courts(1)In generalSubject to paragraphs (2) and (3), the district courts of the United States shall have exclusive jurisdiction over any case or controversy arising under the provisions of this title, and any such court may at any time—(A)enter restraining orders or prohibitions;(B)issue warrants, process in rem, or other process;(C)prescribe and accept satisfactory bonds or other security; and(D)take such other actions as are in the interest of justice.(2)Hawaii and Pacific insular areasIn the case of Hawaii or any other State in the Pacific Ocean, the appropriate court is the United States District Court for the District of Hawaii, except that—(A)in the case of Guam and Wake Island, the appropriate court is the United States District Court for the District of Guam; and(B)in the case of the Northern Mariana Islands, the appropriate court is the United States District Court for the District of the Northern Mariana Islands.(3)ConstructionEach violation shall be a separate offense and the offense shall be deemed to have been committed not only in the district where the violation first occurred, but also in any other district authorized by law. Any offense not committed in any district is subject to the venue provisions of section 3238 of title 18, United States Code.(d)Confidentiality(1)In generalAny information submitted in compliance with a requirement under this title to the Secretary or to implement the Convention, including information submitted on or before the date of enactment of the Ensuring Access to Fisheries Act, shall be confidential and may not be disclosed, except—(A)to a Federal employee who is responsible for administering, implementing, or enforcing this title;(B)to the Commission, in accordance with requirements in the South Pacific Fisheries Convention and decisions of the Commission, and, insofar as possible, in accordance with an agreement with the Commission that prevents public disclosure of the identity or business of any person;(C)to a State or Council employee pursuant to an agreement with the Secretary that prevents public disclosure of the identity or business of any person;(D)when required by court order; or(E)when the Secretary has obtained written authorization from the person submitting such information to release such information to another person for a reason not otherwise provided for in this paragraph, and such release does not violate other requirements of this title.(2)Use of information(A)In generalExcept as provided under subparagraph (B), the Secretary shall promulgate regulations regarding the procedures the Secretary considers necessary to preserve the confidentiality of information under this title.(B)ExceptionThe Secretary may release or make public information submitted under this title if the information is in any aggregate or summary form that does not directly or indirectly disclose the identity or business of any person.(3)Rule of constructionNothing in this subsection shall be interpreted or construed to prevent the use for conservation and management purposes by the Secretary of any information submitted under this title.207.Prohibited actsIt is unlawful for any person—(1)to violate any provision of this title or any regulation or permit issued under this title;(2)to use any fishing vessel to engage in fishing without, or after the revocation or during the period of suspension of, an applicable permit issued under this title;(3)to refuse to permit any officer authorized to enforce the provisions of this title to board a fishing vessel subject to such person’s control for the purposes of conducting any search, investigation, or inspection in connection with the enforcement of this title or the South Pacific Fisheries Convention;(4)to assault, resist, oppose, impede, intimidate, or interfere with any such authorized officer in the conduct of any search, investigation, or inspection in connection with the enforcement of this title or the South Pacific Fisheries Convention;(5)to resist a lawful arrest for any act prohibited by this title or any regulation promulgated or permit issued under this title;(6)to ship, transport, offer for sale, sell, purchase, import, export, or have custody, control, or possession of any fisheries resources if the person knew or should have known in the exercise of due care that the fisheries resources were taken or retained in violation of this title or any regulation or permit referred to in paragraph (1) or paragraph (2);(7)to interfere with, delay, or prevent, by any means, the apprehension or arrest of another person, knowing that such other person has committed any act prohibited by this section;(8)to submit to the Secretary false information (including false information regarding the capacity and extent to which a United States fish processor, on an annual basis, will process a portion of the optimum yield of a fishery that will be harvested by fishing vessels of the United States) regarding any matter that the Secretary is considering in the course of carrying out this title if the person knew or should have known in the exercise of due care that the information was false;(9)to assault, resist, oppose, impede, intimidate, sexually harass, bribe, or interfere with any observer on a vessel under this title, or any data collector employed by or under contract to any person to carry out responsibilities under this title;(10)to engage in fishing in violation of any regulation adopted under this title;(11)to fail to make, keep, or furnish any catch returns, statistical records, or other reports required to be made, kept, or furnished under this title;(12)to fail to stop a vessel upon being hailed and instructed to stop by a duly authorized official of the United States;(13)to import, in violation of any regulation promulgated under this title, any fishery resources in any form of those species subject to regulation pursuant to a recommendation, resolution, or decision of the Commission, or any fishery resources in any form not under regulation but under investigation by the Commission, during the period the fishery resources have been denied entry in accordance with the provisions of this title;(14)to make or submit any false record, account, or label for, or any false identification of, any fishery resources which have been, or are intended to be imported, exported, transported, sold, offered for sale, purchased, or received in interstate or foreign commerce; or(15)to refuse to authorize and accept boarding by a duly authorized inspector pursuant to procedures adopted by the Commission for the boarding and inspection of fishing vessels in the Convention Area.208.Cooperation in carrying out Convention(a)Federal and State agencies; private institutions and organizationsThe Secretary may cooperate with departments and agencies of the United States Government, any public or private institutions or organizations within the United States or abroad, and, through the Secretary of State, the duly authorized officials of the government of any party to the South Pacific Fisheries Convention, in carrying out responsibilities under this title.(b)Scientific and other programs; facilities and personnelEach Federal department and agency is authorized, upon the request of the Secretary, to cooperate in the conduct of scientific and other programs and to furnish facilities and personnel for the purpose of assisting the Commission in carrying out its duties under the South Pacific Fisheries Convention.(c)Sanctioned fishing operations and biological experimentsNothing in this title, or in the laws of any State, prevents the Secretary or the Commission from—(1)conducting or authorizing the conduct of fishing operations and biological experiments at any time for purposes of scientific investigation; or(2)discharging any other duties prescribed by the South Pacific Fisheries Convention.(d)State jurisdiction not affectedNothing in this title shall be construed to diminish or to increase the jurisdiction of any State in the territorial sea of the United States.209.Territorial participationThe Secretary of State shall ensure participation in the Commission and its subsidiary bodies by American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands to the same extent provided to the territories of other nations.210.Exclusive economic zone notificationMasters of commercial fishing vessels of nations fishing under the management authority of the South Pacific Fisheries Convention that do not carry vessel monitoring systems capable of communicating with United States enforcement authorities shall, prior to, or as soon as reasonably possible after, entering and transiting the exclusive economic zone of the United States seaward of the Convention Area—(1)notify the United States Coast Guard of the name, flag state, location, route, and destination of the vessel and of the circumstances under which it will enter the exclusive economic zone of the United States seaward of the Convention Area;(2)ensure that all fishing gear on board the vessel is stowed below deck or otherwise removed from the place it is normally used for fishing and placed where it is not readily available for fishing; and(3)if requested by an enforcement officer, proceed to a specified location so that a vessel inspection can be conducted.211.Authorization of appropriations(a)In generalThere is authorized to be appropriated out of funds made available to the Secretary and the Secretary of State $500,000 for each of fiscal years 2017 through 2021 to carry out this title and to pay the United States contribution to the Commission under Article 15 of the South Pacific Fisheries Convention.(b)International cooperation and assistance(1)In generalSubject to the limits of available appropriations and consistent with applicable law, the Secretary or the Secretary of State shall provide appropriate assistance, including grants, to developing nations and international organizations of which such nations are members to assist those nations in meeting their obligations under the South Pacific Fisheries Convention.(2)Transfer of fundsSubject to the limits of available appropriations and consistent with other applicable law, the Secretary and the Secretary of State are authorized to transfer funds to any foreign government, international, non-governmental, or international organization, including the Commission, for purposes of carrying out the international responsibilities under paragraph (1).IIINorthwest Atlantic Fisheries Convention Amendments Act301.Short title; references to the Northwest Atlantic Fisheries Convention Act of 1995(a)Short titleThis title may be cited as the Northwest Atlantic Fisheries Convention Amendments Act.(b)References to the Northwest Atlantic Fisheries Convention Act of 1995Except as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5601 et seq.).302.Representation of the United States under ConventionSection 202 (16 U.S.C. 5601) is amended—(1)in subsection (a)(1), by striking General Council and the Fisheries;(2)in subsection (b)(1), by striking at a meeting of the General Council or the Fisheries Commission;(3)in subsection (b)(2), by striking , at any meeting of the General Council or the Fisheries Commission for which the Alternate Commissioner is designated;(4)in subsection (d)(1), by striking at a meeting of the Scientific Council;(5)in subsection (d)(2), by striking , at any meeting of the Scientific Council for which the Alternative Representative is designated; and(6)in subsection (f)(1)(A), by striking Magnuson Act and inserting Magnuson-Stevens Fishery Conservation and Management Act.303.Requests for scientific adviceSection 203 (16 U.S.C. 5602) is amended—(1)in subsection (a)—(A)by striking The Representatives may and inserting A Representative may;(B)by striking described in subsection (b)(1) or (2) and inserting described in paragraph (1) or (2) of subsection (b); and(C)by striking the Representatives have and inserting the Representative has;(2)by striking VII(1) each place it appears and inserting VII(10)(b); and(3)in subsection (b)(2), by striking VIII(2) and inserting VII(11).304.Authorities of Secretary of State with respect to ConventionSection 204 (16 U.S.C. 5603) is amended by striking Fisheries Commission each place it appears and inserting Commission consistent with the procedures detailed in Articles XIV and XV of the Convention.305.Interagency cooperationSection 205(a) (16 U.S.C. 5604(a)) is amended to read as follows:(a)Authorities of the SecretaryIn carrying out the provisions of the Convention and this title, the Secretary may arrange for cooperation with—(1)any department, agency, or instrumentality of the United States;(2)a State;(3)a Council; or(4)a private institution or an organization..306.Prohibited acts and penaltiesSection 207 (16 U.S.C. 5606) is amended—(1)by striking Magnuson Act each place it appears and inserting Magnuson-Stevens Fishery Conservation and Management Act; and(2)by striking fish each place it appears and inserting fishery resources.307.Consultative committeeSection 208 (16 U.S.C. 5607) is amended—(1)in subsection (b)(2), by striking two and inserting 2; and(2)in subsection (c), by striking General Council or the Fisheries each place it appears.308.DefinitionsSection 210 (16 U.S.C. 5609) is amended to read as follows:210.DefinitionsIn this title:(1)1982 ConventionThe term 1982 Convention means the United Nations Convention on the Law of the Sea of 10 December 1982.(2)Authorized enforcement officerThe term authorized enforcement officer means a person authorized to enforce this title, any regulation issued under this title, or any measure that is legally binding on the United States under the Convention.(3)CommissionThe term Commission means the body provided for by Articles V, VI, XIII, XIV, and XV of the Convention.(4)CommissionerThe term Commissioner means a United States Commissioner to the Northwest Atlantic Fisheries Organization appointed under section 202.(5)ConventionThe term Convention means the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, done at Ottawa on October 24, 1978, and as amended on September 28, 2007.(6)Convention AreaThe term Convention Area means the waters of the Northwest Atlantic Ocean north of 35°00′ N and west of a line extending due north from 35°00′ N and 42°00′ W to 59°00′ N, thence due west to 44°00′ W, and thence due north to the coast of Greenland, and the waters of the Gulf of St. Lawrence, Davis Strait and Baffin Bay south of 78°10′ N.(7)CouncilThe term Council means the New England Fishery Management Council or the Mid-Atlantic Fishery Management Council.(8)Fishery resources(A)In generalThe term fishery resources means all fish, mollusks, and crustaceans, including any products thereof, within the Convention Area.(B)ExclusionsThe term fishery resources does not include—(i)sedentary species over which coastal States may exercise sovereign rights consistent with Article 77 of the 1982 Convention; or(ii)in so far as they are managed under other international treaties, anadromous and catadromous stocks and highly migratory species listed in Annex I of the 1982 Convention.(9)Fishing activities(A)In generalThe term fishing activities means harvesting or processing fishery resources, or transhipping of fishery resources or products derived from fishery resources, or any other activity in preparation for, in support of, or related to the harvesting of fishery resources.(B)InclusionsThe term fishing activities includes—(i)the actual or attempted searching for or catching or taking of fishery resources;(ii)any activity that can reasonably be expected to result in locating, catching, taking, or harvesting of fishery resources for any purpose; and(iii)any operation at sea in support of, or in preparation for, any activity described in this paragraph.(C)ExclusionsThe term fishing activities does not include any operation related to emergencies involving the health and safety of crew members or the safety of a vessel.(10)Fishing vessel(A)In generalThe term fishing vessel means a vessel that is or has been engaged in fishing activities.(B)InclusionsThe term fishing vessel includes a fish processing vessel or a vessel engaged in transshipment or any other activity in preparation for or related to fishing activities, or in experimental or exploratory fishing activities.(11)OrganizationThe term Organization means the Northwest Atlantic Fisheries Organization provided for by Article V of the Convention.(12)PersonThe term person means any individual (whether or not a citizen or national of the United States), and any corporation, partnership, association, or other entity (whether or not organized or existing under the laws of any State).(13)RepresentativeThe term Representative means a United States Representative to the Northwest Atlantic Fisheries Scientific Council appointed under section 202.(14)Scientific CouncilThe term Scientific Council means the Scientific Council provided for by Articles V, VI, and VII of the Convention.(15)SecretaryThe term Secretary means the Secretary of Commerce.(16)StateThe term State means each of the several States of the United States, the District of Columbia, and any other commonwealth, territory, or possession of the United States.(17)TransshipmentThe term transshipment means the unloading of all or any of the fishery resources on board a fishing vessel to another fishing vessel either at sea or in port..309.Authorization of appropriationsSection 211 (16 U.S.C. 5610) is amended to read as follows:211.Contributions to OrganizationThere is authorized to be appropriated out of funds made available to the Secretary and the Secretary of State $500,000 for each of fiscal years 2017 through 2021 to carry out this title and to pay the United States contribution to the Organization as provided in Article IX of the Convention..310.Quota allocation practiceSection 213 (16 U.S.C. 5612) is repealed.Passed the Senate May 17, 2016.Secretary